IN RE: Boullion, Louis et al; — Plaintiffs); Applying for Supervisory and/or Remedial Writs; to the Court of Appeal, Third Circuit, Number CW99-1019; Parish of Calcasieu 14th Judicial District Court Div. “H” Number 98-2979
Granted. Judgment of the court of appeal, Third Circuit, is vacated and set aside. The trial court has great discretion in determining evidentiary matters and may give an appropriate instruction to the jury to avoid any potential prejudice. The parties may re-raise the issue on appeal in the event of an adverse judgment. The case is remanded to the trial court for further proceedings.
MARCUS, J. not on panel.
VICTORY and TRAYLOR, JJ. would deny the writ.